 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     SEAN L. ROWELL,                                  Case No. 2:14-cv-1888-KJM-EFB-P
12
                                           Plaintiff, [PROPOSED] ORDER
13
                   v.
14

15   L.D. ZAMORA, et al.,
16                                      Defendants.
17

18        Good cause appearing, Defendants’ motion to modify the discovery and scheduling order is

19   granted. Defendants shall file a dispositive motion on or before January 14, 2019.

20        IT IS SO ORDERED.

21   Dated: December 4, 2018.
22

23

24

25

26

27

28

                                                               [Proposed] Order (2:14-cv-1888-KJM-EFB-P)
